Name: 82/601/EEC: Council Decision of 28 July 1982 amending the sixth Decision 80/817/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-08-23

 Avis juridique important|31982D060182/601/EEC: Council Decision of 28 July 1982 amending the sixth Decision 80/817/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 247 , 23/08/1982 P. 0001 - 0003++++( 1 ) OJ NO 125 , 11 . 1 . 1966 , P . 2290/66 . ( 2 ) OJ NO L 236 , 26 . 8 . 1978 , P . 13 . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2298/66 . ( 4 ) OJ NO L 131 , 13 . 5 . 1982 , P . 24 . ( 5 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 6 ) OJ NO L 203 , 27 . 7 . 1981 , P . 52 . ( 7 ) OJ NO L 169 , 10 . 7 . 1969 , P . 3 . ( 8 ) OJ NO L 240 , 12 . 9 . 1980 , P . 1 . ( 9 ) OJ NO L 150 , 6 . 6 . 1981 , P . 16 . COUNCIL DECISION OF 28 JULY 1982 AMENDING THE SIXTH DECISION 80/817/EEC ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED-PRODUCING CROPS ( 82/601/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/400/EEC OF 14 JUNE 1966 ON THE MARKETING OF BEET SEED ( 1 ) , AS LAST AMENDED BY DIRECTIVE 78/692/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 3 ) , AS LAST AMENDED BY DIRECTIVE 82/268/EEC ( 4 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 5 ) , AS LAST AMENDED BY DIRECTIVE 81/561/EEC ( 6 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 69/208/EEC OF 30 JUNE 1969 ON THE MARKETING OF SEED OF OIL AND FIBRE PLANTS ( 7 ) , AS LAST AMENDED BY DIRECTIVE 82/268/EEC , AND IN PARTICULAR ARTICLE 15 ( 1 ) ( A ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , IN DECISION 80/817/EEC ( 8 ) , AS AMENDED BY DECISION 81/391/EEC ( 9 ) , THE COUNCIL DECLARED THAT FIELD INSPECTIONS CARRIED OUT IN 23 THIRD COUNTRIES ON SEED-PRODUCING CROPS OF CERTAIN SPECIES SATISFY THE CONDITIONS LAID DOWN IN THE COMMUNITY DIRECTIVES ; WHEREAS FOR CERTAIN SPECIES , THIS DECLARATION OF EQUIVALENCE RELATES ALSO TO BULGARIA , CANADA , HUNGARY AND NEW ZEALAND ; WHEREAS THE EQUIVALENCE GRANTED TO BULGARIA , CANADA , HUNGARY AND NEW ZEALAND SHOULD BE EXTENDED TO FURTHER SPECIES OF TYPES OF USE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 80/817/EEC SHALL BE AMENDED AS FOLLOWS : PART I , TABLE : - REFERENCE NOS 2 BIS , 10 AND 13 ARE HEREBY SUPPLEMENTED BY THE TEXT SET OUT IN THE ANNEX HERETO , - FOOTNOTE 1 REFERRING TO THE SPECIES " LINUM USITATISSIMUM " IN COLUMN 4 OF REFERENCE NO 3 SHALL BE DELETED . ARTICLE 2 THIS DECISION SHALL APPLY WITH EFFECT FROM : - 1 JANUARY 1981 IN RESPECT OF HUNGARY , - 1 JANUARY 1982 IN RESPECT OF BULGARIA , CANADA AND NEW ZEALAND . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 28 JULY 1982 . FOR THE COUNCIL THE PRESIDENT O . MOELLER BILAG - ANHANG - PAPAPTHMA - ANNEX - ANNEXE - ALLEGATO - BIJLAGE NR . * LAND * INSTITUTION * ARTER * BEMAERKNINGER NR . * LAND * STELLE * ARTEN * BEMERKUNGEN !*** * !*** * !*** * !*** * !*** NO * COUNTRY * SERVICE * SPECIES * OBSERVATIONS N* * PAYS * SERVICE * ESPECES * OBSERVATIONS N . * PAESE * SERVIZIO * SPECIE * OSSERVAZIONI NR . * LAND * DIENST * SOORTEN * OPMERKINGEN 1 * 2 * 3 * 4 * 5 2BIS * BG * SORTOVI SEMENA I , POSADATCHEN MATERIEL , SOFIA * - 66/402 ZEA MAYS * 10 * H * ORSZAGOS VETOMAGFELUGYELOSEG , BUDAPEST * - 66/401 * * * * ALOPECURUS PRATENSIS * * * * ARRHENATHERUM ELATIUS * * * * LOLIUM MULTIFLORUM * * * * FESTUCA ARUNSDINACEA * * * * FESTUCA OVINA * * * * POA PRATENSIS * 13 * NZ * MINISTRY OF AGRICULTURE AND FISHERIES , WELLINGTON * - 66/401 RAPHANUS SATIVUS SSP . OLEIFERA * * * * - 69/208 SINAPIS ALBA